Title: Instructions to Captain Strother Jones, 14 May 1777
From: Washington, George
To: Jones, Strother



Headquarters Morris Town 14th May 1777.

I have appointed you to the Command of a Company, to be raised for the Continental Service, agreeable to the printed Instructions herewith

delivered to you. As the Good of the Service depends in a very great Measure on a proper Choice of Officers, and the honour of a Superior as much upon the quality of his Subalterns, I have given you power to nominate yours—subject to my Disapprobation—From which that no Inconvenience may arise to them or yourself, I must inform you, that I expect your Choice will fall upon Men of Integrity & unexceptionable Character—The pressing necessity for Troops will prompt your utmost & unceasing Activity; As fast as they inlist, you should have them innoculated, & kept as much together as possible; thereby Desertion will be prevented—So soon as you raise a Sub.’s quota, you will forward them to Head quarters under a proper Officer. I am Yr most Obed. Sert

Go: Washington

